         Case 1:17-cv-01875-RMC Document 77 Filed 02/27/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
ORGANIC TRADE ASSOCIATION,         )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 17-1875 (RMC)
                                   )
UNITED STATES DEPARTMENT           )
OF AGRICULTURE, et al.,            )
                                   )
            Defendants.            )
__________________________________ )

                                           ORDER

              For the reasons articulated in the Memorandum Opinion issued

contemporaneously with this Order, it is hereby

              ORDERED that Defendants’ Motion to Dismiss, Dkt. 43, is GRANTED in part

and DENIED in part; and it is

              FURTHER ORDERED that Count I of the Second Amended Complaint,

challenging USDA’s February, May, and November Delay Rules, is DISMISSED; and it is

              FURTHER ORDERED that the portion of Court’s October 4, 2018 Order, Dkt.

74, granting Plaintiff’s Request for Oral Argument, Dkt. 68, is VACATED.



Date: February 27, 2019
                                                        ROSEMARY M. COLLYER
                                                        United States District Judge




                                                  1
